      Case 4:08-cr-00146 Document 324 Filed on 05/29/20 in TXSD Page 1 of 13
                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                   IN THE UNITED STATES DISTRICT COURT                      May 29, 2020
                   FOR THE SOUTHERN DISTRICT OF TEXAS                    David J. Bradley, Clerk
                            HOUSTON DIVISION


UNITED STATES OF AMERICA                §
                                        §
                                        §
v.                                      §       CRIMINAL NUMBER H-08-146-01
                                        §
ELISA IDALIA CASTILLO                   §
                                        §


                        MEMORANDUM OPINION AND ORDER


        In a Judgment in a Criminal Case entered on May 29, 2009, the

court sentenced the defendant,           Elisa Idalia Castillo (Register

No.    67003-179),     to concurrent terms of life imprisonment for

conspiracy to possess with intent to distribute cocaine (count one)

and    240   months'   imprisonment     for    conspiracy    to    commit      money

laundering (count two) (Docket Entry No. 144,                 pp. 1-2).            Now

pending are Ms. Castillo's Time-Sensitive Motion for Reduction in

Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) ("Defendant's

Motion") (Docket Entry No. 321);              the Government's Response to

Defendant's Motion        to   Reduce   Sentence    Pursuant      to   18 U.S.C.

§     3582(c)(1)(A)(i)      ("Government's      Response")        (Docket      Entry

No. 322); and Ms. Castillo's Update to Time Sensitive Motion for

Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A) (i)

("Defendant's Update") (Docket Entry No. 323).                After carefully

considering the record and the applicable law, the court will grant

Defendant's Motion for the reasons explained below.
   Case 4:08-cr-00146 Document 324 Filed on 05/29/20 in TXSD Page 2 of 13



                              I.   Background

     Ms.     Castillo, who was 53 years of age at the time she was

sentenced in 2009, 1 has now served 12 years of the life sentence

that she received for a drug-trafficking offense which, while

serious, did not involve a crime of violence. 2              Although she was

deemed an organizer for purposes of sentencing,3 her role consisted

of operating a charter bus service for tourists that was used by

other co-defendants, including her paramour Martin Ovalle-Martinez,

to conceal cocaine and drug proceeds trafficked between Mexico and

Houston. 4     Ms. Castillo, a grandmother who is now nearly 65 years

of age, has no other criminal history. 5

     At the time she was sentenced in 2009, Ms. Castillo disclosed

that she suffers from "diabetes and heart issues," which require

medication. 6     While incarcerated, she has been treated for several

serious medical conditions         exacerbated   by    her    age,   including

diabetes, hypertension, high cholesterol, and glaucoma. 7                As a



     1
      See Presentence Investigation Report            ( "PSR") , Docket Entry
No. 115, p. 2.
     2
         See id. at 5-10.
     3
          See id. at 12.
     4
          See id. at 5-10.
     5
          See id. at 13-14.
      6
          See id. at 14-15.
     7
          See Defendant's Motion, Docket Entry No. 321, pp. 4-5.

                                    -2-
   Case 4:08-cr-00146 Document 324 Filed on 05/29/20 in TXSD Page 3 of 13



result of her ailments, Ms. Castillo is currently confined at the

Carswell Federal Medical       Center     ("FMC-Carswell"),    which is     a

hospital facility for female prisoners located in Fort Worth, where

her condition is described as "unstable" and requiring "complex

chronic care." 8

     Hypertension and diabetes are among the conditions identified

. by the Centers for Disease Control and Prevention as posing an

increased risk of severe illness or mortality as a consequence of

the highly contagious novel coronavirus or COVID-19, particularly

for persons 65 years of        age and over who are           living in an

institutionalized setting, such as a nursing home or long-term care

facility. 9   As   COVID-19 cases have       spread   within    the prison

system, 1 ° FMC-Carswell recently reported two active cases and one

prisoner has died as a result of the virus. 11         Noting that she is

nearly 65 years of age, Ms. Castillo now seeks a reduction in her


     8
      Individualized Reentry Plan - Program Review,            Exhibit 1 to
Defendant's Motion, Docket Entry No. 321-3, p. 4.
     9
      See People Who Are at Higher Risk for Severe Illness, Centers
for Disease Control and Prevention (March 26, 2020), located at:
https://www.cdc.gov/coronavirus (last visited May 26, 2020).
     10
       See Kimberly Kindy, et al., "Disaster Wai ting to Happen":
Thousands of Inmates Released as Jails and Prisons Face Coronavirus
Threat, Washington Post, 2020 WLNR 8660835 (Mar. 25, 2020).
      See Mike Wilson, 3 Deaths and Rampant Infections at a
     11

Fort Worth Lockup Are Fueling Criticism of How Federal Prisons Are
Handling the Pandemic, Dallas Morning News, 2020 WLNR 12159050
(April 30, 2020) (discussing cases and deaths reported at both FMC­
Carswell and the nearby FMC-Fort Worth, where an outbreak of COVID-
19 has spread rapidly through the population of male prisoners).
                                    -3-
   Case 4:08-cr-00146 Document 324 Filed on 05/29/20 in TXSD Page 4 of 13



sentence in the form of compassionate release from prison under                        is
U.S.C. § 3582 (c) (1) (A) (i), citing her vulnerability to severe

health risks posed by the COVID-19 pandemic. 12


                                  II.   Discussion

       A     district     court   is    authorized    to        modify   a    term    of

imprisonment by granting compassionate release under 18 U.S. C.

§ 3582 (c) (1) (A), as amended by the First Step Act of 2018, Pub. L.

115-391, Title VI, § 603 (b), 132 Stat. 5194, 5239-41                        (Dec. 21,

2018), upon motion of the Director of the Bureau of Prisons "or

upon    motion     of   the   defendant    after     the    defendant        has    fully

exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant's behalf or

the lapse of 30 days from the receipt of such a request by the

warden of the defendant's facility, whichever is earlier," if the

court finds that "extraordinary and compelling reasons" warrant a

modification.       18 U.S.C. § 3582 (c) (1) (A) (i).

       Any reduction under this provision must                     comply     with the

applicable       policy    statement    articulated        by   the   United       States

Sentencing Commission. See U.S. Sentencing Guidelines ("U.S.S. G.")

§ lBl.13 (U.S. Sentencing Comm'n 2018) (reflecting the applicable

policy statement on reductions to a term of imprisonment under 18

U.S.C. § 3582 (c) (1) (A)).        If extraordinary and compelling reasons



       12
            Defendant's Motion, Docket Entry No. 321, pp. 13-20.

                                         -4-
      Case 4:08-cr-00146 Document 324 Filed on 05/29/20 in TXSD Page 5 of 13



are    found     to   exist,   the   policy   statement   found   in    U.S.S.G.

§ lBl.13(2) authorizes early release if the court finds that the

defendant "is not a danger to the safety of any other person or the

community, as provided in 18 U.S.C. § 3142(g) ."             Decisions about

whether to grant or deny a request for compassionate release under

§    3582(c)(1)(A)      are    discretionary,   depending   on    the    court's

consideration of the applicable policy statement and other factors

found in 18 U.S.C. § 3553(a).          See United States v. Chambliss, 948

F.3d 691, 693 (5th Cir. 2020).


A.     Exhaustion

       As outlined above, a court may consider a defendant's motion

for modification of a term of imprisonment only after (1) "the

defendant has fully exhausted all administrative rights to appeal

a failure of the Bureau of Prisons to bring a motion on the

defendant's behalf;" or (2) "the lapse of 30 days from the receipt

of such a request by the warden of the defendant's facility,

whichever is earlier[.]" 18 U.S.C. § 3582(c)(1)(A). The government

argues that relief must be denied for lack of exhaustion because

Ms. Castillo did not comply with either statutory requirement

before filing her motion. 13

       The record reflects that Ms. Castillo filed a compassionate

release request with the Warden at FMC-Carswell on April 16, 2020,



       13
            Government's Response, Docket Entry No. 322, p. 3.
                                        -5-
   Case 4:08-cr-00146 Document 324 Filed on 05/29/20 in TXSD Page 6 of 13


before     she   submitted   the   pending   motion    five   days   later   on

April 21.14      Although Ms. Castillo did not wait for the Warden to

respond before filing her motion, more than thirty days have now

lapsed since the date she submitted her request to the Warden.

Thus, it appears that the court has jurisdiction to consider the

motion.     See,�, United States v. Mazur, - F. Supp. 3d -, 2020

WL 2113613, at *2-3 (E.D. La. May 4, 2020)            (noting that the court

had jurisdiction even though the defendant had not exhausted

administrative remedies where "more than thirty days have elapsed

since the warden received his request for relief").

     To the extent that the government would require Ms. Castillo

to re-file her motion after exhausting any appeals process, the

court notes that the Warden has since denied Ms. Castillo's request

in a memorandum dated May 5, 2020, acknowledging that she has

"multiple medical issues," but finding that she was not eligible

for relief because she is not yet 65 years of age and has not yet

served 50% of her sentence as required by Bureau of Prisons'

Program Statement 5050.50. 15        The letter overlooks the fact that

Ms. Castillo will turn 65 in less than two months and that she is

serving a term of life imprisonment, which makes it impossible to

reach 50% of her sentence.         The letter also makes no mention of her

concerns about COVID-19.


     14
          Defendant's Motion, Docket Entry No. 321, p. 4.
      See Memorandum from Warden M. Carr, Exhibit 2 to Defendant's
     15

Update, Docket Entry No. 323-2, p. 1.
                                       -6-
      Case 4:08-cr-00146 Document 324 Filed on 05/29/20 in TXSD Page 7 of 13


        In view    of    the       "enormous      and    imminent health           risks     for

prisoners and correctional officers alike," at least one member of

the     Fifth    Circuit       has     noted      recently         that     the    exhaustion

requirement for motions filed under the First Step Act can be

waived by the court "in the unique circumstances of the COVID-19

pandemic."       Valentine v. Collier, 956 F.3d F.3d 797, 807 (5th Cir.

2020)    (Higginson, J., concurring)                  (citations omitted).            Several

other courts have waived exhaustion for a defendant with health

conditions       similar      to    Ms.    Castillo's,        including         diabetes     and

hypertension, due to the increased health risks posed by the COVID-

19 pandemic.        See Samy v. United States, - F. Supp. 3d -, 2020

WL 1888842, at *3 (E.D. Mich. April 16, 2020)                           (waiving exhaustion

and concluding that delay would unduly prejudice the defendant,

whose medical condition required "immediate judicial review" in

light of the COVID-19 pandemic); United States v. Reddy, - F. Supp.

3d -, 2020 WL 2320093, at *5 (E.D. Mich. May 11, 2020) (concluding

that it would unduly prejudice the defendant to require strict

exhaustion, given that the combination of her underlying illnesses,

including       diabetes      and    hypertension,           placed       her   "at   risk    of

suffering dire medical consequences if she contracts COVID-19");

see also        United   States v.          Pinkerton,             F.   Supp. 3d            2020

WL    2083968,     at    *5    (C.D.      Ill.    April      30,    2020)       (excusing    the

defendant's       failure      to    wait    30       days   to    file     her   motion     for

compassionate release under                 §    3582 (c) (1) (A)       where she made a

"credible claim of serious and imminent harm from this pandemic,"

                                                -7-
     Case 4:08-cr-00146 Document 324 Filed on 05/29/20 in TXSD Page 8 of 13



while    noting       that       the   decision     whether   to     waive   the   30-day

requirement must be made "on a case-by-case basis n ).

      Because of the unique circumstances presented by the COVID-19

pandemic and the severe risk posed to Ms. Castillo due to her age

and serious medical issues, the court will waive further exhaustion

and rule on the motion.


B.      Extraordinary and Compelling Reasons Exist

        The       applicable        policy     statement      from     the   Sentencing

Commission, found in comments to U.S.S.G. § lBl.13, reflects that

early release is available for defendants as the result of a motion

by the Director of the Bureau of Prisons ("BOP n ) under 18 U.S.C.

§ 3582 (c) ( 1) (A),        provided that they meet one of the following

criteria:

        (A)   The defendant is suffering from "terminal illness n
              or a serious physical or mental health condition
              "that substantially diminishes the ability of the
              defendant   to   provide  self-care   within   the
              environment of a correctional facility and from
              which he or she is not expected to recover. n

        (B)   The defendant (i) is at least 65 years old; (ii) is
              experiencing a serious deterioration in physical or
              mental health because of the aging process; and
               (iii) has served at least 10 years or 75 percent of
              his or her term of imprisonment, whichever is less.

        (C)   Family circumstances such as the "death or
              incapacitation n of the caregiver for the defendant's
              child or where the defendant would be the only
              caregiver for an incapacitated spouse or registered
              partner.

U.S.S•G.      §    1B 1 . 13 ,   cmt. n . 1 (A)- ( C) .    There is also a fourth

provision that gives the BOP Director the authority to determine if

                                              -8-
   Case 4:08-cr-00146 Document 324 Filed on 05/29/20 in TXSD Page 9 of 13



a sentence reduction is appropriate because "there exists in the

defendant's case an extraordinary and compelling reason other than,

or in combination with" the other categories.                Id. cmt. n.l(D).

     The policy statement found at U.S.S.G. § lBl.13 has not been

updated since the        First Step Act was enacted in late 2018. 16

Because prisoners can now petition the court directly for a

reduction in sentence under the First Step Act, without waiting for

a motion filed on their behalf by the BOP, courts have concluded

that the policy statement may continue to serve as "helpful

guidance,"     but     does    not    "constrain    [a    court's]   independent

assessment     of    whether       'extraordinary   and    compelling      reasons'

warrant a sentence reduction under § 3852(c)(1)(A)." United States

v. Rodriguez, - F. Supp. 3d -, 2020 WL 1627331, at *4 (E.D. Pa.

April 1, 2020) (collecting cases); see also United States v. Cantu,

423 F. Supp. 3d 345, 352 (S.D. Tex. 2019) ("[W]hen a defendant

brings    a   motion    for    a   sentence    reduction    under    the    amended

provision     [found at § 3852(c)(1)(A)], the Court can determine

whether any extraordinary and compelling reasons other than those

delineated in U.S.S.G. § lBl.13 cmt. n.l(A)-(C) warrant granting

relief.").



      See United States v. Cantu-Rivera, Cr. No. H-89-204, 2019
     16

WL 2578272, at *2, n.l (S.D. Tex. 2019) (observing that "the
current policy statement predates the enactment of the First Step
Act and is not likely to be amended within the foreseeable future
due to lack of a sufficient number of serving members of the
Sentencing Commission").
                                         -9-
   Case 4:08-cr-00146 Document 324 Filed on 05/29/20 in TXSD Page 10 of 13


     The court finds that Ms. Castillo does not fit within the

criteria found in U.S.S.G. § lBl.13, cmt. n.l(A) or (C), but notes

that she is just months shy of qualifying under § lBl.13, cmt.

n.l(B) due to her age, chronic health issues, and length of her

incarceration in excess of ten years.

     The court concludes further that she meets the requirements of

U.S.S.G. § lBl.13,     cmt. n.l(D),       which permits a reduction in

sentence when "there exists in defendant's case an extraordinary

and compelling reason other than,          or in combination with" the

remaining considerations found in the policy statement.           In making

this determination, the court notes that Ms. Castillo has been an

exemplary prisoner,     having completed nearly 100 rehabilitative

programs without any record of disciplinary infractions during the

12 years she has been incarcerated. 17       More importantly, the court

notes that in addition to her age, she suffers from serious medical

issues that have resulted in her assignment to FMC-Carswell and

which place her at a heightened risk for severe illness or death if

she were to 2ontract COVID-19.


      Individualized Reentry Plan - Program Review, Exhibit 1 to
     17

Defendant's Motion, Docket Entry No. 321-3, pp. 2-4. The court
does not consider Ms. Castillo's rehabilitation, by itself, as
sufficient to constitute an extraordinary and compelling reason for
a reduction in sentence. 28 U.S.C. § 994(t); U.S.S.G. § 1B1.13,
cmt. n.3. Rather, the court considers rehabilitation in combina­
tion with the other factors to constitute, in their entirety, the
requisite extraordinary and compelling reasons.      See Pepper v.
United States, 562 U.S. 476, 490-91 (2011) ("[E]vidence of post­
sentencing rehabilitation may be highly relevant to several of the
§ 3553(a) factors that Congress has expressly instructed district
courts to consider at sentencing.").
                                   -10-
      Case 4:08-cr-00146 Document 324 Filed on 05/29/20 in TXSD Page 11 of 13




       The government, which does not dispute the seriousness of the

risk posed by COVID-19 to vulnerable inmates within the prison

system,        opposes the reduction in sentence by pointing to the

measures undertaken by the BOP to protect inmates.18               Nevertheless,

it is apparent that cases of COVID-19 have spread rapidly through

the    federal      prison   system,     including     FMC-Carswell      where   the
                             19
defendant is located,             despite the BOP's commendable efforts to

stop the virus from spreading. 20              Thus, the court finds that the

combination        of   factors    in   this    case   establish   the   requisite

extraordinary and compelling reasons to warrant a reduction in

sentence under 18 U.S.C. § 3582 (c) (1) (A) (i).            It should be noted,

however, that the court's determination in this case is narrow and

limited based on Ms. Castillo's characteristics as an exemplary

prisoner, whom the court has already recommended for a reduction in

sentence, 21 and the unique threat posed by the COVID-19 pandemic.



       18
             Government's Response, Docket Entry No. 322, pp. 16-18.
        19
      See Mark Dent,     et al.,   Sick,   Elderly,  and Fearing
Coronavirus:   Life Inside Fort Worth's Women's Federal Prison,
Fort Worth Star-Telegram, 2020 WLNR 11182314 (April 20, 2020)
(describing the conditions of confinement at FMC-Carswell).
        20
      see Mike Wilson, 3 Deaths and Rampant Infections at a
Fort Worth Lockup Are Fueling Criticism of How Federal Prisons Are
Handling the Pandemic, Dallas Morning News, 2020 WLNR 12159050
(April 30, 2020).
        2
      1 See Letter dated November 12, 2019, Exhibit 2 to Defendant's
Motion, Docket Entry No. 321-4, p. 2 (supporting Ms. Castillo's
previous petition for a reduction in her sentence).

                                         -11-
     Case 4:08-cr-00146 Document 324 Filed on 05/29/20 in TXSD Page 12 of 13



C.     Safety and Sentencing Factors Support Compassionate Release

       Ms. Castillo does not present a "danger to the safety of any

other person or             to the community,          as   provided in 18        U.S.C.

§ 3142(g)."           U.S.S.G. §     lBl.13(2).         The record reflects that

Ms. Castillo is a mother and a grandmother with extensive ties to

the community and support from her family members.22                       If released

she plans to reside with her children,                      who live near Dallas.23

Although she was convicted of a serious offense, the evidence of

rehabilitation during the 12-year period of her incarceration, the

close ties that she has maintained with family, and the limitations

that    age     now    place    on   her,     all      convince   this    court     that

Ms. Castillo presents no danger upon release.

       Finally, the court has considered the factors set out in 18

U.S.C. § 3553(a).             The court concludes that,            in light of the

circumstances         set    forth   above,        a   sentence   of     time   served,

representing 12 years or 144 months in prison, adequately reflects

the seriousness of the offense, promotes respect for the law, and

provides just punishment. 18 U.S.C. § 3553(a) (2)(A). This sentence

will also avoid unwarranted disparities among defendants convicted

of similar conduct in this same case because, with the exception of

Martin Ovalle-Martinez, the 12-year sentence that Ms. Castillo has


      See Letter from the defendant's daughter, dated April 20,
       22
2020, Docket Entry No. 321-5, p. 2.
       23   See id.; see also Defendant's Motion, Docket Entry No. 321,
p. 17.

                                            -12-
      Case 4:08-cr-00146 Document 324 Filed on 05/29/20 in TXSD Page 13 of 13


served far exceeds the sentences imposed on other members of the

drug-trafficking conspiracy.          18 U.S.C. § 3553 (a) (6).    Consistent

with the conclusion that Ms. Castillo does not represent a danger

to any person or the community,           the court concludes that this

sentence has served and continues to serve as adequate deterrence

and to protect the public from further crimes by this defendant,

which,      given Ms. Castillo's age and rehabilitation,           this court

expects will not occur.        18 U.S.C. § 3553(a) (2) (B), ©.     Therefore,

the    court    will   grant   Ms.   Castillo's   motion   under   18   U.S.C.

§ 3582(c) (1) (A)(i) and will reduce her sentence of imprisonment to

time served.


                         II.    Conclusion and Order

       Accordingly, the court ORDERS as follows:

       1.      Ms. Castillo's Time-Sensitive Motion for Reduction
               in Sentence Pursuant to 18 U.S.C. § 3582(c)(1) (A)(i)
               (Docket Entry No. 321) is GRANTED.

       2.      The court MODIFIES the term of imprisonment on
               Counts 1 and 2 to a period of TIME SERVED, with all
               other terms of sentence as originally imposed in
               the Judgment in a Criminal Case, dated May 29, 2019
               (Docket Entry No. 144), to remain unchanged.

       The Clerk will provide a copy of this Memorandum Opinion and

Order to the parties.

       SIGNED at Houston, Texas, on this the 28t             y of May, 2020.




                                                   SIM LAKE
                                      SENIOR UNITED STATES DISTRICT JUDGE
                                      -13-
